ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Applicant moves for rehearing. As supporting our conclusion that what was intended by the Govemor of Texas in granting to applicant a “furlough” was not the same as in granting a parole, during the continuance of which latter she would have been serving time as a prisoner, we call attention to the language appearing in the proclamation of the Governor in each instance as follows: “Dr. J. H. Fletcher writes that because of this woman’s nervousness, her insomnia, her oversize, and because of her mind being subnormal and because of the fact that she is suffering from a mild case of kleptomania, he believes it would be to the best interest of the State to postpone her imprisonment until the weather gets cooler and when she is confined it is his recommendation that she be watched very closely to keep her from doing harm to herself.”
It is perfectly plain that it was the intention of the executive that applicant should serve out the prison term given her by the jury when “the weather gets cooler,” and that, according to the *476doctor’s suggestion, having reference to some future occurrence, the Governor said, “When she is confined,” etc.
We are of opinion that, whatever may have been applicant’s understanding, it was not intended nor expressed in the document called a “furlough” that during the period of the continuance of same, applicant’s time was to be counted upon her service of the prison term, or credit given her therefor.
There is some confusion in the record. The agreed statement of facts shows that applicant was given a term of four months’ imprisonment in the county jail for misdemeanor theft; the proclamation of the Governor recites that she was given thirty days and a fine of $50. The original opinion of this court, based likely on what was said in the proclamation, stated that applicant was fined $50. Regardless, applicant’s motion for rehearing is overruled, and she is remanded to the custody of the sheriff to be kept by him in obedience to the original judgment of the district court of Wichita county.

Overrvled.